Citation Nr: 0533043	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  96-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed pelvic 
inflammatory disease (PID).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1988 through 
September 1991.  She had service in Southwest Asia during the 
Persian Gulf War.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2001 and February 2004.  Each time, 
it was remanded for further development.  

In October 1996, during the pendency of the appeal, the 
veteran had a hearing at the RO before a local Hearing 
Officer.  She raised contentions to the effect that she had 
certain other problems due to undiagnosed illness associated 
with her participation in the Persian Gulf War.  

Therefore, in October 1996, the veteran completed and 
returned a supplemental application for VA benefits due to 
such undiagnosed illness.  She clarified her problems, as 
being reproductive problems.  

It should be noted that in an October 1997 rating action the 
RO denied the veteran's claim of service connection for 
reproductive problems associated with her participation in 
the Persian Gulf War.  She was notified of that decision, as 
well as her appellate rights.  

However, a Notice of Disagreement was not received to 
initiate the appellate process.  Therefore, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1997).  



FINDING OF FACT

The veteran currently is not shown to have PID that is due to 
any event or incident in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PID due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that VA has met its statutory duty to 
assist the veteran in the development of her claim.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  

In particular, VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of her 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in her possession that pertains 
to any of her claims, i.e., something to the effect that she 
should give VA everything she has pertaining to her claims.  

VCAA also eliminated the concept of a well- grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims  (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, VA published final rules implementing VCAA.  
66 Fed. Reg. 45620 (August 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2005).  

By virtue of information contained in a February 2004 letter, 
the VA Appeals Management Center (AMC) in Washington, D.C., 
informed the veteran and her representative of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  
In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision in February 1996.  

Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  Indeed, the February 2004 notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, since that time, the veteran 
has continued to actively participate in her appeal.  For 
example, in July 2005, she reported for a scheduled VA 
examination.  

Finally, the Board notes that the Statement of the Case 
(SOC), issued in April 1996; the Supplemental Statements of 
the Case (SSOC's), issued in October 1996, October 2000, 
September 2003, and January and July 2005; and the Board 
remands in July 2001 and February 2004, notified the veteran 
and her representative of the evidence needed to establish 
the benefit sought, as will as her and VA's respective 
responsibilities regarding the acquisition of such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Indeed, the SSOC's issued in September 2003 and January 2005 
set forth the relevant text of 38 C.F.R. § 3.159.  The SOC 
and SSOC's also set forth the evidence which had been 
received by VA.  

The evidence received in conjunction with the veteran's 
appeal consists of the following:  the veteran's service 
medical records; records reflecting the veteran's treatment 
by VA from October 1991 through July 2005; records reflecting 
the veteran's treatment at the Reynolds Health Center from 
September 1993 through June 1996; records reflecting the 
veteran's treatment at Forsyth Memorial Hospital in March and 
April 1994 and in July 1995; records reflecting the veteran's 
treatment at the North Carolina Baptist Hospital from 
September 1994 through September 1996; Persian Gulf War 
protocol examinations, performed by the VA in March 1995, 
December 1996, January 1997, and June 1999; records 
reflecting the veteran's July 1995 treatment by or through 
the offices of L. P. H., P.A.; the transcript of the 
veteran's October 1996 hearing; and VA examinations for 
compensation purposes, performed by the VA in June 2003, 
March 2004, and July 2005.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has not 
identified, any additional evidence, which is necessary to 
make an informed decision on the issue on appeal.  In this 
regard, the Board notes that in July 2005, the AMCRU informed 
the veteran that she could send the Board additional evidence 
and set forth the procedure for doing so.  However, no 
further evidence was forthcoming.  

Given the extensive efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

Indeed, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim of service connection for PID.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist her in the development of those claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  Accordingly, the Board will 
proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the evidence shows that, during the veteran's 
November 1988 service entrance examination, there were no 
recorded complaints or clinical findings of PID.  In fact, 
she denied ever having been treated for a related disorder or 
for a change in her menstrual pattern.  

On numerous occasions during service, the veteran was treated 
for complaints of lower abdominal/pelvic pain, dysmenorrhea 
and cramps during menses.  During extensive work-up, the 
various diagnoses included possible PID; and on one occasion 
(May 1991), such an assessment was made.  

In June 1991 the veteran underwent diagnostic laparoscopy, 
after which the diagnosis was that of chronic pelvic pain 
with a corpus luteral cyst on the right.  

By a rating action in January 1992, the RO granted 
entitlement to service connection for a corpus luteal cyst on 
the right, postoperative, with a history of pelvic and lower 
gastrointestinal pain.  The RO also granted entitlement to 
service connection for a laparotomy scar.  

There were no recorded complaints or clinical findings of PID 
during the veteran's service separation examination in 
September 1991.  

Following service, the veteran continued to complain of 
various genitourinary problems, including urgency, frequency, 
lower abdominal pain, menstrual cramping and vaginal 
discharge.  

In October 1991, the possibility of PID was considered, and 
in May and July 2000, an assessment of PID was made at the 
Women's Health Clinic of the Philadelphia VA Medical Center.  

Thereafter, the veteran continued to be followed at the VA 
Women's Health Clinic; however, there were no further 
findings of PID.  

Consequently, in June 2003, May 2004, and July 2005, the 
veteran underwent VA examinations to determine the nature and 
etiology of any gynecologic disability found to be present, 
including specifically PID.  

In connection with those examinations, no chronic 
identifiable gynecologic disability was identified.  

Indeed, following the July 2005 examination, the examiner 
stated that the veteran had no active complaints and noted 
that the physical examination was within normal limits.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

In fact, since July 2000, the only reports of current PID 
have come from the veteran.  As a layperson, however, she is 
only qualified to report on matters that are capable of lay 
observation.  She is not qualified to render opinions that 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinion, without more, cannot be considered competent 
evidence of service connection.  

Absent any competent evidence of current disability due to 
PID, the veteran cannot meet the criteria for service 
connection.  Accordingly, the appeal is denied.  



ORDER

Service connection for PID is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


